DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUEST FOR CONTINUED EXAMINATION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/06/2021 has been entered.

Amendments to the claims are acknowledged. 
Claims 1-20 are under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 06/246230 filed 10/26/2015 is acknowledged.

	Claim Rejections - 35 USC § 101
The rejection over claims 1-20 under 35 U.S.C. 101 are withdrawn in view of Applicant’s amendments.
Claim Rejections - 35 USC § 112-2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 11 have been amended to recite “wherein the clinical data can be categorized as a number of input parameters.” The claim then recites mapping each of “the number of input parameters to a point in an informatics embedded space using a machine learning informatics model.” It is not clear what is meant by “can be categorized as a number of input parameters.” It is not clear if the claimed method includes a step of categorizing the clinical data as input parameters or transforming the clinical data into input parameters so that the following step of mapping input parameter can be performed.
Claims 1 and 11 recite “wherein the heatmap is designed for diagnosis and treatment.” This limitation is an intended use wherein it is not clear what method steps of features of the heatmap are intended to be further limited such that it is “designed for diagnosis and treatment.” 
Claims 1 and 11 recite outputting quantitative information “via” pairwise correlation of points in the informatics embedded space. It is not clear what method 
Claim 8 recites “using a non-transitory computer readable medium.” This limitation reads on a “use” claim (see MPEP 2173.05(q). It merely recites a use without any active, positive steps delimiting how this use is actually practiced. Perhaps applicants intended to recite that the method steps of claim 1 are configured as instructions disposed on a non-transitory computer readable medium. 
Claims 4 and 14 recite claim 1 further comprising correlating taking the form of distance. It is not clear which step of claim 1 this limitation is intended to further limit because claim 1 does not recite a step of correlating.
Claim 11 recites a source of “other factors” and receiving clinical data input in the form of “other factors.” The metes and bounds of “other factors” is not clear because it is not clear what the “other” is with respect to. It is not clear what is meant by “other factors” and if this is data or something else. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	Claims 1-5, 7-15 and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Singh et al. (Journal of Neuroscience and Methods, vol. 256 (21 August 2015) pages 30-40) in view of Jacobs et al. (Journal of Magnetic Resonance Imaging, vol. 11 (2000) pages 425-436).
Singh et al. teach representing MRI images using voxel intensity that are segmented into different tissue types of grey and white matter and performing statistical analysis (page 32, col. 2, par. 1-2)(i.e. receiving clinical data input such as MRI images, categorized as input parameters).
Singh et al. teach using a Kohonen self-organizing map (KSOM) for vector quantization and feature extraction. Singh et al. teach that KSOM simplifies complexity and provides meaningful information when applied to multi-dimensional datasets; Singh et al. teach preserving spatial organization quantization (i.e. mapping input parameters to a point in an informatics embedded space using a machine learning informatics model).

Singh et al. teach determining a Euclidean distance amongst the prototype vector and input data and determining distance “d” (page 33, col. 2)(i.e. a distance metric or correlation coefficient), as in claims 1, 4, 11, and 14.
Singh et al. teach creating vectors that form feature space for KSOM based vector quantization, where the vectors contain information about 3D coordinates, intensity difference and statistical score for each voxel between coordinates (page 33, col 2- page 34, col. 1, connecting par.), as in claims 7 and 17.
Singh et al. teach using a KSOM training algorithm (i.e. unsupervised machine learning) to obtain Regions of Interest for each binary group (i.e. detecting complex interactions between points within the informatics embedded space); Sigh et al. teach statistical analysis (page 32, col. 2, par. 2) and normalizing intensities (i.e. statistical methods to detect complex interactions)(page 33, col. 1, par. 1-3)
Singh et al. teach generating a heatmap to determine relationships and patterns to enable detection and contribution of each data parameter to the embedded space; Singh et al. teach outputting a heatmap using a graphical user interface (Figure 5). 
Singh et al. teach diagnosing Parkinson’s as in claims 5 and 15.

Jacobs et al. however teach unsupervised segmentation of multiparameter MRI images to identify ischemic injury to the brain. Jacobs et al. teach an ISODATA algorithm of finding cluster pairs by performing a pairwise lumping between clusters (i.e. group of points)(page 435, section “Details of the ISODATA Algorithm,” items 1, 12 and 13); Jacobs et al. teach using ISODATA to delineate regions of ischemial from acute to chronic times after stroke (page 434, col. 2, par. 2)(i.e. quantitative information “via pairwise correlation of points” in the informatics embedded space that are representative of a group of points).
Applying the KSR standard of obviousness to Singh et al. and Jacobs et al. it is concluded that the combination of the references represents a combination of known elements which yield the predictable result.  At the time of invention, a practitioner could have combined the teachings of Singh et al. for analyzing MRI images with unsupervised machine learning to detect Regions of Interest with the method of Jacobs et al. for cluster analysis based on self-organizing data (page 426, col. 1, par. 2) which relies on pairwise correlation between clusters (page 435, col. 2, item 13).   The predictable result of outputting information using pairwise correlation of points in informatics embedded space would be achieved. Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.

s 6 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Singh et al. in view of Jacobs et al. as applied to claims 1-5, 7-15 and 17-20 above and further in view of Kaur et al. (Journal of Emerging Technologies in Web Intelligence, vol. 6 (2014) pages 429-434).
Singh et al. in view of Jacobs et al. do not teach assessing cancer as in claims 6 and 16.
Kaur et al. however teach brain tumor detection (i.e. assessing cancer) using MRI images and Euclidean distance classification and feature vector tables; Kaur et al. also teach that supervised and unsupervised learning has been applied to cancer detection (Abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the methods of Singh et al. in view of Jacobs et al. with the method of Kaur et al. for brain tumor detection. Kaur et al provide motivation by teaching that brain tumor survival is improved with early detection (Abstract). One of skill in the art would have had a reasonable expectation of success at combining the methods of Singh et al, Jacobs et al. and Kaur et al. because all are concerned with determining Regions of Interest using machine learning techniques as applied to MRI images.

Response to Arguments
Applicant's arguments filed 5/06/2021 have been fully considered. Applicant’s arguments and amendments have overcome the 35 USC 101 rejection. The claims are further rejected over Singh et al. in view of Jacobs et al. and Singh et al. and Jacobs et al. in view of Kaur et al. and under 112(b) for lack of clarity.

E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4317.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/Anna Skibinsky/
Primary Examiner, AU 1631